  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page12ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  1 of 23#:PageID
                                                                        PageID  #: 8476
                                                                                    7977#:
                                        7641


                            IN THE UNITED STATES DISTRICT COURT
                             FOR THE EASTERN DISTRICT OF TEXAS
                                    TEXARKANA DIVISION

    MAXELL LTD.,                                       §
                                                       §
                   Plaintiff,                          §    CIVIL ACTION NO. 5:19-CV-00036-RWS
                                                       §
    v.                                                 §
                                                       §
    APPLE INC,                                         §
                                                       §
                   Defendant.                          §

                                                   ORDER

           Before the Court is Defendant Apple, Inc.’s Motion to Transfer Venue to the Northern

   District of California under 28 U.S.C. § 1404 (Docket No. 57). Apple contends that venue is

   clearly more convenient in the Northern District of California. For the reasons set forth below,

   Apple’s Motion is DENIED.

   I.      Background

           Plaintiff Maxell Ltd. sued Apple, Inc. alleging infringement of 10 Maxell patents. 1 Maxell

   alleges that various aspects of Apple’s iPhone, iPad and Mac products infringe the Asserted

   Patents, including: cameras; navigation capabilities; authentication systems; telecommunications

   techniques; video streaming; “do not disturb” functionality; power management technologies; and

   smartwatch integration.

           A.      The Parties

           Apple is a Delaware corporation headquartered in Cupertino, California, within the

   Northern District of California (“NDCA”). Docket No. 57-1 ¶ 6. According to Apple’s declarant,

   Michael Jaynes, most of Apple’s management, marketing, research and development employees


   1
     U.S. Patent Nos. 6,748,317; 6,580,999; 8,339,493; 7,116,438; 6,408,193; 10,084,991; 6,928,306; 6,329,794;
   10,212,586 and 6,430,498 (collectively, the “Asserted Patents”).
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page23ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  2 of 23#:PageID
                                                                        PageID  #: 8477
                                                                                    7978#:
                                        7642


   as well as its 12 relevant witnesses are all in NDCA. Id. at ¶¶ 7, 15, 22–35. Furthermore, Apple

   asserts that its engineering, sales and marketing documents are either located in NDCA or

   electronically accessible from there, and none are located in the Eastern District of Texas

   (“EDTX”). Id. at ¶¶ 33–36. According to Mr. Jaynes, Apple has no regular place of business or

   employees relevant to this case in EDTX. Id. at ¶¶ 19–20, 36.

              Apple has several operations elsewhere in Texas, including thousands of employees at its

   facilities in Austin. Docket No. 65-3; Docket No. 65-4. Apple holds out its Austin facilities as

   playing “a very critical and integral role—they are designing chips that go into all the devices

   [Apple] sell[s].” Docket No. 65-3 at 3. 2 It is a base of Apple’s microchip design. Id. Apple’s

   Austin engineers played a major role in developing Apple’s ‘A’ series processors and other

   components in the iPhone and iPad. Id. Apple also manufactures its Mac Pro computers in Austin.

   Id. Apple’s Texas facilities house Apple’s customer support services for its iOS and Mac devices.

   Docket No. 65-5 at 2. And Apple at least partially supports its Maps software from Austin. Id.

              Maxell is a Japanese corporation headquartered in Kyoto, Japan.                           As for Maxell’s

   connections with this district, Hitachi Maxell, Ltd., 3 the prior owner of the Asserted Patents,

   worked with Alan Loudermilk in this district beginning in 2014. Docket No. 65-51 ¶¶ 5, 8. Mr.

   Loudermilk began working as Maxell’s agent and representative for licensing negotiations with

   Apple concerning some of the Asserted Patents. Id. ¶ 4. Mr. Loudermilk’s documents from the

   negotiations are located in this district. Id. ¶ 6–7.




   2
       Cites to docket entries are to the ECF pagination.
   3
       The relationship between Maxell, Hitachi Maxell and Hitachi is discussed infra in Section I.B.

                                                        Page 2 of 23
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page34ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  3 of 23#:PageID
                                                                        PageID  #: 8478
                                                                                    7979#:
                                        7643




           Apple moves the Court to transfer this case to NDCA for convenience under 28 U.S.C.

   § 1404. However, before analyzing the traditional § 1404(a) factors, the Court must resolve the

   parties’ dispute regarding the forum selection clause contained in a 2011 NDA.

           B.       Prior Negotiations and Communications Concerning the Asserted Patents

           The parties have a history of negotiations dating back to the early 2010s. Interwoven into

   this legacy is the corporate history of Maxell and third-party Hitachi, Ltd (“Hitachi”). Prior to

   October 2017, Maxell was known as Hitachi Maxell, Ltd. Following a reorganization, Hitachi

   Maxell, Ltd. became Maxell Holdings, Ltd. by way of a name change and transferred certain assets

   to Maxell, Ltd., including the Asserted Patents. In this litigation, Maxell has treated Maxell, Ltd.

   as the direct successor to Hitachi Maxell, Ltd. 4

           Between at least 2011 and June 2013, Hitachi owned some of the Asserted Patents,

   including the ’317, ’999, ’498 and ’493 patents. Hitachi is a separate entity from the Maxell

   entities, but it has held varying ownership interests in Hitachi Maxell, Ltd. After June 2013,

   Hitachi transferred the Asserted Patents to Hitachi Maxell, Ltd.




   4
    For the purposes of discovery Maxell has treated both Maxell, Ltd. and the extinct Hitachi Maxell, Ltd. as a single
   entity and responded to discovery on behalf of both entities.

                                                     Page 3 of 23
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page45ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  4 of 23#:PageID
                                                                        PageID  #: 8479
                                                                                    7980#:
                                        7644




          In June 2013, Apple and Hitachi began separate discussions over Hitachi’s “Consumer’s

   Smart Phone Related Patents.” See Docket No. 57-22.




   II.    Applicability of the

          Apple now contends that the forum selection clause in the

   mandates transfer to NDCA.

          A.      Legal Standard

          Section 1404(a) provides that “[f]or the convenience of parties and witnesses, in the interest

   of justice, a district court may transfer any civil action to any other district or division where it




                                              Page 4 of 23
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page56ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  5 of 23#:PageID
                                                                        PageID  #: 8480
                                                                                    7981#:
                                        7645


   might have been brought.” 28 U.S.C. § 1404(a). A case may also be transferred under § 1404(a)

   if there is an applicable forum selection clause. Atl. Marine Constr. Co., Inc. v. U.S. Dist. Court

   for the W. Dist. of Tex., 571 U.S. 49, 63 (2013). If a party files such a motion, then “proper

   application of § 1404(a) requires that a forum-selection clause be ‘given controlling weight in all

   but the most exceptional cases.’ ” Id. at 59–60.

          To determine whether transfer pursuant to a forum-selection clause is appropriate, courts

   follow a two-step analysis. Before addressing transfer under the traditional factors, the Court must

   determine the applicability of the Confidentiality Agreement’s forum selection clause. See Gen.

   Protecht Grp., Inc. v. Leviton Mfg. Co., 651 F.3d 1355, 1359 (Fed. Cir. 2011) [hereinafter GPG].

   The Federal Circuit has held that a forum selection clause applies if the nexus between the case

   and the agreement at issue is “non-frivolous.” Id. In the context of defenses to infringement

   claims, non-frivolous means that “[t]he outcome of that dispute will determine whether the

   patentee can sustain its suit for infringement.” Id. “A bare allegation that a license provides a

   defense to the claims in suit fails to meet this standard and will not trigger a forum selection

   clause.” Uniloc 2017 LLC v. Cisco Sys., Inc., No. 2:18-cv-00505-JRG, 2019 WL 4451329, at *1

   (E.D. Tex. Sept. 16, 2019) (citing Id.). Courts in this district have noted that “[b]eyond this,

   however, the Federal Circuit has provided little guidance.” EVS Codec Techs., LLC v. LG Elecs.,

   Inc., No. 2:18-CV-00343-JRG, 2019 WL 2904747, at *2 (E.D. Tex. July 5, 2019). In the past,

   courts in this district used a less than one-half and nearer to the one-quarter standard to find an

   “attachment point” where the defense became “non-frivolous.” Id. (citing Zix Corp. v. Echoworx

   Corp., No. 2:15-cv-01272-JRG, 2016 WL 7042221, at *3 (E.D. Tex. June 9, 2016)). Under this

   standard, that attachment point is “almost assuredly . . . found before we reach the mid-point of




                                              Page 5 of 23
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page67ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  6 of 23#:PageID
                                                                        PageID  #: 8481
                                                                                    7982#:
                                        7646


   the spectrum,” and that it is probably “found nearer the one-quarter marker.” Zix, 2016 WL

   7042221 at *3.

           If the court finds that the parties’ dispute triggers a valid forum selection clause, then the

   “district court should ordinarily transfer the case to the forum specified in that clause [unless there

   are] extraordinary circumstances unrelated to the convenience of the parties” that disfavor transfer.

   Atl. Marine, 571 U.S. at 62. “[T]his requires district courts to adjust their usual § 1404(a) analysis

   in three ways.” Id. at 63. “First, the plaintiff’s choice of forum merits no weight” and “the plaintiff

   bears the burden of establishing that transfer to the forum for which the parties bargained is

   unwarranted.” Id. “Second, [the] court . . . should not consider arguments about the parties’

   private interests” and “may consider arguments about public-interest factors only.” Id. at 64.

   Third, when a forum selection clause controls, “a § 1404(a) transfer of venue will not carry with

   it the original venue’s choice-of-law rules—a factor that in some circumstances may affect public-

   interest considerations.” Id. at 64.

           B.       The Parties’ Positions

           Maxell asserts that Apple willfully infringed the Asserted Patents based on the June 25,

   2013 letter Hitachi sent to Apple. Apple contends that the 2013 letter was protected by the




                                                   Docket No. 57 at 11. Apple further argues that “the

   mere existence of these disputes regarding the scope                      compels transfer to NDCA

   because resolving them requires interpreting the contract under California law . . . .” Docket No.

   69 at 8. Apple concludes that this creates a “non-frivolous” nexus between the agreement and this

   case, compelling transfer.
                                               Page 6 of 23
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page78ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  7 of 23#:PageID
                                                                        PageID  #: 8482
                                                                                    7983#:
                                        7647


          Maxell acknowledges that “the existence of an applicable forum selection clause that

   governs the dispute could remove the weight given to a plaintiff’s choice of forum and reduce

   venue transfer considerations to public-interest factors only.” Docket No. 65 at 12 (emphasis in

   original). However, Maxell argues that the                                    forum selection clause

   does not apply. First, Maxell points out that

           and Apple has not shown that it applies at all to Maxell. Maxell highlights the

   provision that

          Second, Maxell notes that it is not relying on

                                as a basis for willful infringement, but the separate June 2013 licensing

   negotiations.      It points out that the two negotiations involved “very different offered

   transaction[s]:”                                                       Docket No. 65 at 13. Thus,

   Maxell contends that

                                                                                       ” Docket No. 76

   at 2 (quoting Docket No. 57-22 at 3) (emphasis in original), whereas the 2013 negotiations were

   “directed to            the patents-in-suit”

   Id. (emphasis in original). Maxell points out that




                                     Docket No. 57-22 at 3.

          Finally, Maxell argues that Apple’s actions show that the                   negotiations were

   separate and not covered by                                    Maxell contends that




                                                  Page 7 of 23
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
       5:19-cv-00036-RWS   Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed01/22/20
                                               *01/15/20 Page
                                                          Page89ofof
                                                  Filed 01/03/20   2324PageID
                                                                  Page  8 of 23#:PageID
                                                                        PageID  #: 8483
                                                                                    7984#:
                                        7648


            C.        Analysis

            Apple’s position is that, because the                       mandates NDCA, the case must

   be transferred to NDCA to determine if the                                applies. This is not the test.

   Instead, “the Court must determine where [Apple]’s license defense falls on the continuum

   between wholly frivolous and success on the merits.” Uniloc 2017, 2019 WL 4451329, at *2. The

   merit of Apple’s defense turns on two issues, both of which must be non-frivolous: (1) that the

   2013 letter is within the scope                                      and (2) that

                  is binding on Maxell.

            The




                  Id. at 2.



                                                    Docket No. 57-21 at 3.

            The parties focus on whether the 2013 letter                             but the 2013 letter’s

   status                                                                    must be established first. As

   explained below,




                                                Page 8 of 23
  Case
Case
 Case   5:19-cv-00036-RWSDocument
     5:19-cv-00036-RWS
      5:19-cv-00036-RWS    Document
                          Document  191
                                  171 * Filed
                                   183-1  Filed 01/22/20
                                                *01/15/20  Page
                                                            Page 910ofPage
                                                    Filed 01/03/20    of2324PageID
                                                                             9 of 23#:PageID
                                                                             PageID   #:8484
                                                                                         7985#:
                                         7649




                                                                                      Id. at 4–5. Thus,

                                                         the Disclosing Party and its successor (Hitachi

    and Maxell, respectively) is free to disclose the letter as it sees fit, including to support willful

    infringement claims.

           Even if this were not true,

                                                               The 2013 letter




                                               Page 9 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page10
                                                             11ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       10 of 23
                                                                       PageID      8485
                                                                                    7986
                                     #: 7650




          There is no non-frivolous argument that the 2013 letter is subject to



                                                                                              Thus, the

                               does not provide an applicable venue-selection clause, and the Court

   proceeds with the traditional § 1404(a) analysis.

   III.   Venue

          A.      Legal Standard

          “For the convenience of parties and witnesses, in the interest of justice, a district court may

   transfer any civil action to any other district or division where it might have been brought or to

   any district or division to which all parties have consented.” 28 U.S.C. § 1404(a). The Fifth

   Circuit has developed a test based on several private and public interest factors to determine

   whether transfer is appropriate under § 1404(a). In re Volkswagen of Am., Inc., 545 F.3d 304, 315

   (5th Cir. 2008) (“Volkswagen II”). The private interest factors include: (1) the availability of

   compulsory process to secure the attendance of witnesses, (2) the cost of attendance for willing

   witnesses, (3) the relative ease of access to sources of proof and (4) all other practical problems

   that make trial of a case easy, expeditious and inexpensive. Id. The public interest factors include:

   (1) the administrative difficulties flowing from court congestion, (2) the local interest in having

   localized interests decided at home, (3) the familiarity of the forum with the law that will govern

   the case and (4) the avoidance of unnecessary problems of conflict of laws. Id.

          A plaintiff’s choice of venue is not an express factor in the analysis. Seven Networks, LLC

   v. Google LLC, 2:17-CV-00442-JRG, 2018 WL 4026760, at *8 (citing Volkswagen II, 545 F.3d at

                                              Page 10 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page11
                                                             12ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       11 of 23
                                                                       PageID      8486
                                                                                    7987
                                     #: 7651


   315). However, a moving defendant must demonstrate “that the transferee forum is ‘clearly more

   convenient.’ ” In re HP Inc., No. 2018-149, 2018 WL 4692486, at *2 (Fed. Cir. Sept. 25, 2018)

   (alteration in original) (quoting In re Toyota Motor Corp., 747 F.3d 1338, 1341 (Fed. Cir. 2014)).

   By applying this elevated burden of proof, the plaintiff’s choice of forum is given the appropriate

   deference. Seven Networks, 2018 WL 4026760, at *2 (citing Volkswagen II, 545 F.3d at 315).

          “Motions to transfer venue are to be decided based on ‘the situation which existed when

   suit was instituted.’ ” In re EMC Corp., 501 F. App’x 973, 976 (Fed. Cir. 2013) (quoting Hoffman

   v. Blaski, 363 U.S. 335, 343 (1960)). However, the Court may consider circumstances that were

   “apparent at the time the suit was filed.” Id.

          B.      Discussion

          As an initial matter, Maxell does not dispute that the case could have been brought in

   NDCA. Accordingly, the Court focuses its analysis on the convenience factors.

          C.      Private Interest Factors

          As noted above, the private factors include: “(1) the relative ease of access to sources of

   proof; (2) the availability of compulsory process to secure the attendance of witnesses; (3) the cost

   of attendance for willing witnesses; and (4) all other practical problems that make trial of a case

   easy, expeditious and inexpensive.” Volkswagen II, 545 F.3d at 315 (citing Piper Aircraft Co. v.

   Reyno, 454 U.S. 235, 241 n.6 (1981)). The Court addresses each in turn.

                  1.      Access to Sources of Proof

          “The first factor focuses on the locations of sources of proof, such as documents and

   physical evidence.” Remmers v. United States, No. CIV. A. 1:09-CV-345, 2009 WL 3617597, at

   *4 (E.D. Tex. Oct. 28, 2009). “Courts analyze this factor in light of the distance that documents,

   or other evidence, must be transported from their existing location to the trial venue.” Uniloc USA,

   Inc. v. Activision Blizzard, Inc., No. 6:13-CV-256, 2014 WL 11609813, at *2 (E.D. Tex. July 16,

                                              Page 11 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page12
                                                             13ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       12 of 23
                                                                       PageID      8487
                                                                                    7988
                                     #: 7652


   2014) (citing Volkswagen II, 545 F.3d at 316) (noting that this factor is still relevant even if

   documents are stored electronically).

          This factor turns on which party “most probably [has] the greater volume of documents

   relevant to the litigation and their presumed location in relation to the transferee and transferor

   venues.” Id. (citing In re Nintendo Co., 589 F.3d 1194, 1199 (Fed. Cir. 2009); In re Genentech,

   Inc., 566 F.3d 1338, 1345 (Fed. Cir. 2009); Volkswagen II, 545 F.3d at 314–15). “In patent

   infringement cases, the bulk of the relevant evidence usually comes from the accused infringer.

   Consequently, the place where the defendant’s documents are kept weighs in favor of transfer to

   that location.” In re Genentech, 566 F.3d at 1345 (citation omitted). “That access to some sources

   of proof presents a lesser inconvenience now than it might have absent recent developments does

   not render this factor superfluous.” Volkswagen II, 545 F.3d at 316.

          Apple contends that all its relevant documents, witnesses and evidence and any relevant

   third-party evidence are located or electronically accessible from NDCA. Docket No. 57 at 14.

   According to Apple, engineers located in Apple’s Cupertino, California headquarters developed

   the accused technology in NDCA.         Thus, Apple says the related design and development

   documents, as well as the marketing, sales and financial information, are “stored in computers in

   or accessible from” Cupertino.

          Apple also contends that relevant third-party evidence is located in NDCA, specifically

   wireless transmission chipsets supplied by Intel and Qualcomm. According to Apple, both

   companies are located in California and documents related to their chipsets are “more likely to be

   located in or electronically accessible from NDCA than EDTX.”

          Apple then argues that there is no relevant evidence in this district. As to itself, Apple

   contends that no relevant evidence or witnesses are in EDTX. As to Maxell, Apple says Maxell



                                             Page 12 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page13
                                                             14ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       13 of 23
                                                                       PageID      8488
                                                                                    7989
                                     #: 7653


   has no physical presence or relevant evidence here. In particular, Apple complains that Maxell

   only identified a single witness with any ties to EDTX, Maxell’s former outside counsel, Alan

   Loudermilk. Apple further argues that Mr. Loudermilk is irrelevant to the transfer analysis given

   his former role as hired outside counsel.

          Maxell responds that Apple failed to provide evidence of categories and volumes of

   physical documents, or even better, examples of physical evidence that might have a real bearing

   on allegations of infringement. Thus, to Maxell, “there is no basis for the court to assign great

   weight.” Moreover, Maxell contends that Apple ignored the fact that its documents do not exist

   only in NDCA and ignored its facility in Austin, Texas. According to Maxell, Apple did not

   address the physical location of its documents, only the accessibility, and many of these documents

   may be located in Austin.

          As to third-party evidence, Maxell explains that relevant parts and services incorporated in

   the accused products are supplied by companies in Texas.                  Maxell points to Samsung

   Semiconductor, which supplies chips from its Austin factory, and Flex, which manufactures the

   accused Mac computers in Texas. Mr. Loudermilk’s documents, which Maxell contends are

   relevant to damages and willfulness, are also located in this district.

          Finally, Maxell notes that some of its own documents are more easily accessible in this

   district, including documents moved here during prior litigation and evidence related to MRDA’s

   research incorporating technologies from some of the Asserted Patents.

          Apple points to various employee witnesses as sources of proof. However, “witnesses are

   not sources of proof; sources of proof are sources of document[ary] and physical evidence.” Seven

   Networks, 2018 WL 4026760, at *3 (marshaling sources) (quotation omitted). Thus, Apple’s

   witnesses are considered under the second or third private factor.



                                               Page 13 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page14
                                                             15ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       14 of 23
                                                                       PageID      8489
                                                                                    7990
                                     #: 7654


           “[A]s the Fifth Circuit explained in Volkswagen II, the fact ‘that access to some sources of

   proof presents a lesser inconvenience now than it might have absent recent developments does not

   render this factor superfluous.’ ” In re TS Tech United States Corp., 551 F.3d 1315, 1321 (Fed.

   Cir. 2008). “Despite technological advances in transportation of electronic documents, physical

   accessibility to sources of proof continues to be a private interest factor to be considered.” Implicit

   v. Trend Micro, No. 6:16-cv-00080-JRG, 2016 WL 9245067, at *2 (E.D. Tex. Sep. 1, 2016) (citing

   Volkswagen II, 545 F.3d at 316). 6

           Here, the record is not clear that any relevant documents are located in NDCA. Apple

   relies on the declaration of its employee, Mr. Jaynes, but Mr. Jaynes only represented that various

   Apple documents “reside on local computers and/or servers located in or around Cupertino or

   accessible in Cupertino.” Docket No. 57-1 ¶¶ 33, 34, 35 (emphasis added). That the documents

   may be available in NDCA and may reside in NDCA provides no guidance for the Court. Seven

   Networks, 2018 WL 4026760, at *4 (“That evidence may or might exist is not enough . . . .”). On

   this record Apple’s relevant evidence may be located at any number of its facilities or servers, and

   Apple is equally capable of accessing these documents from any of its facilities, including those

   in Texas. That Apple can access its own documents at its headquarters, or at any of its other

   facilities, is of no weight. Implicit, 2016 WL 9245067, at *2.

           Similarly, the evidence before the Court is that significant third-party documents are

   located in California but not necessarily in the Northern District. Likewise, third-party evidence,

   and perhaps Apple’s own evidence, is located in Texas, but not necessarily in the Eastern District.

   Apple’s contention that Qualcomm or Intel documents are available in NDCA is pure speculation.



   6
     Further, the venue analysis does not consider accessibility during discovery; instead, “[the] venue analysis is
   concerned only with the presentation of evidence at and during trial.” Seven Networks, 2018 WL 4026760, at *3 n4
   (marshaling citations) (emphasis original).

                                                   Page 14 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page15
                                                             16ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       15 of 23
                                                                       PageID      8490
                                                                                    7991
                                     #: 7655


   Moreover, Apple is inconsistent in its arguments, arguing for its own documents that the venue

   test requires the documents be in NDCA, but arguing for third parties that they be electronically

   available in NDCA. To the extent electronic availability is a factor in the venue analysis, the

   evidence is that all the documents are equally electronically available in EDTX as in NDCA.

          The only documents that any party has established are within either EDTX or NDCA is

   Mr. Loudermilk’s documents and any relevant documents held by                    MDRA.      While

   defendants generally carry the heavier evidentiary burden in patent infringement lawsuits, In re

   Genentech, Inc., 566 F.3d at 1345, this evidence should not be ignored, especially in light of

   Apple’s own lack of specificity. On this record, Apple has not established that access to evidence

   at trial is more convenient in NDCA than in EDTX, and this factor is neutral.

                  2.     The availability of compulsory process to secure the attendance of witnesses

          This factor is directed towards unwilling third-party witnesses. Seven Networks, 2018 WL

   4026760, at *7 (citing Volkswagen II, 545 F.3d at 316). “ ‘A district court should assess the

   relevance and materiality of the information the witness may provide’ and where a party has

   ‘identified witnesses relevant to [the] issues [present in a case], [ ] the identification of those

   witnesses weighs in favor of [the identifying party].’ ” Id. at *8 (quoting In re Genentech, 566

   F.3d at 1344). “[T]o properly analyze convenience, specific witnesses should be identified with,

   at a minimum, a general statement providing the expected relevant and material information to the

   litigation at hand.” Realtime Data, LLC v. Rackspace US, Inc., No. 6:16-cv-00961-RWS-JDL,

   2017 WL 772653, at *10 (E.D. Tex. Feb. 28, 2017).

          The parties primarily dispute how, if at all, compulsory service of potential witnesses from

   third-party suppliers weighs on this factor. However, neither party identifies specific unwilling

   third-party witnesses who may be called to trial in NDCA but not EDTX.



                                             Page 15 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page16
                                                             17ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       16 of 23
                                                                       PageID      8491
                                                                                    7992
                                     #: 7656


          Apple focuses on unidentified Intel and Qualcomm engineers who supported the

   development of parts of Apple’s products. Apple also contends that Maxell’s initial disclosures

   identify potentially necessary third-party witnesses based in California.

          Maxell notes that Apple only broadly contended that Qualcomm or Intel witnesses may be

   called at trial and never asserted the testimony from either company or any specific employee

   would be necessary at trial. Maxell then contends that it is irrelevant that the companies are based

   in California, because both are subject to this Court’s subpoena power. Finally, Maxell explains

   that, if testimony from third party companies is necessary, chances are that testimony will be

   provided by videotape deposition. According to Maxell, even for trials in California, Apple

   typically uses videotape deposition testimony from Qualcomm and Intel representatives, rather

   than calling those witnesses at trial. Finally, by Maxell’s count, there are 17 total third party

   manufacturers thus far identified, 15 of which are subject to this Court’s compulsory service power

   and only five of which are subject to NDCA’s.

          The parties agreed that Intel and Qualcomm, the only potential witnesses directly addressed

   by Apple, are relevant. However, both entities are subject to this Court’s subpoena power by their

   facilities in Texas. FED. R. CIV. P 45(c)(1)(B)(ii); Papst Licensing, 2016 U.S. Dist. LEXIS 177687

   at *13 (“the availability of compulsory process is not measured as against a specific employee of

   a third-party corporation, but rather the corporation itself”). As such, they do not weigh for or

   against transfer.

          As for the other third parties found in the parties Initial Disclosures Docket No. 57-17 at

   11-22, and summarized in Maxell’s Appendix 1, Docket No. 65-54, there are approximately 17




                                             Page 16 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page17
                                                             18ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       17 of 23
                                                                       PageID      8492
                                                                                    7993
                                     #: 7657


   potentially relevant third parties. 7 Of these, 11 have Texas locations and are subject to the Court’s

   absolute subpoena power. Limiting the analysis to the parties identified in Maxell’s Initial

   Disclosures, there are 10 third-party entities and six are subject to this Court’s subpoena power. 8

   Only Skyworks, Universal Scientific, Hitachi and Sony Corporation of America appear to be

   outside this Court’s reach. However, Apple has not shown that these entities are within the

   subpoena power of NDCA. Nor has Apple shown that any of the entities based outside of

   California are subject to NDCA’s subpoena power.

           As for individuals, the California individuals Maxell identified in its initial disclosures are

   either Apple employees and do not weigh on this factor, or are prosecution counsel who are rarely

   called at trial or even deposed during discovery and provide very little weight. AGIS Software

   Dev. LLC v. HTC Corp., 2:17-CV-00514-JRG, 2018 WL 4680558, at *7 n.5 (E.D. Tex. Sept. 28,

   2018) (“Since patent prosecuting attorneys are rarely called to trial, especially where as in this case

   there is no claim of inequitable conduct, the Court gives little weight to the availability of

   [prosecution counsel].”).

           Based on the evidence before the Court, Apple has not established that the availability of

   compulsory service weighs in favor of transfer. Accordingly, this factor is neutral. See St.

   Lawrence Communs. LLC v. Apple Inc., No. 2:16-cv-82, 2017 WL 3712153, *3 (E.D. Tex. Feb.

   6, 2017) (“[T]his factor’s neutrality is amplified by the fact that this Court’s deposition subpoena

   power is equal to that of [NDCA], and Apple fails to explain or acknowledge any inconvenience

   that would result from presenting deposition testimony at trial”); e-Watch Inc., 2016 WL 7338342

   at *3; Papst Licensing, 2016 U.S. Dist. LEXIS 177687 at *13-14.


   7
     Excluding Intel and Qualcomm. This counts Hitachi, MDRA and two Samsung subsidiaries as independent third
   parties. Alternatively treating the Samsung entities as a single entity or discounting Hitachi and MDRA does not
   affect the analysis.
   8
     Again, excluding Intel and Qualcomm.

                                                   Page 17 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page18
                                                             19ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       18 of 23
                                                                       PageID      8493
                                                                                    7994
                                     #: 7658


                  3.       Costs of attendance for willing witnesses

          When analyzing this factor, all parties and witnesses must be considered. In re Volkswagen

   AG, 371 F.3d 201, 204 (5th Cir. 2004) (“Volkswagen I”). However, “[t]his factor [] primarily

   concerns the convenience of nonparty witnesses.” Seven Networks, 2018 WL 4026760, at *10

   (quotations omitted).    A district court should assess the “relevance and materiality of the

   information the witness may provide,” but it is not necessary for a party “to show that the potential

   witness has more than relevant and material information.” In re Genentech, 566 F.3d at 1343.

          “When the distance between an existing venue for trial of a matter and a proposed venue

   under § 1404(a) is more than 100 miles, the factor of inconvenience to witnesses increases in direct

   relationship to the additional distance to be traveled.” Volkswagen I, 371 F.3d at 204–05.

   “However, as other courts applying Fifth Circuit venue law have noted, the convenience of party

   witnesses is given little weight.” Seven Networks, 2018 WL 4026760, at *9.

          Apple focuses on the fact that its own witnesses are located in NDCA and that the “likely”

   third-party witnesses for the ’193 patent are located in NDCA. Apple also contends that Maxell’s

   own employees and the inventors are located in Japan and NDCA is more convenient for those

   witnesses as well. According to Apple, it will take twice as long for those witnesses to travel to

   Texarkana than San Francisco.

          Maxell responded that little weight should be given to Apple’s self-identified witnesses,

   particularly because Apple rarely calls the same witnesses at trial that it identifies in its motions to

   transfer. Maxell also notes that some of the accused products appear to be designed at Apple’s

   Austin facility, and for those witnesses, this Court is more convenient. As to the third-party

   witnesses, Maxell notes that those entities have Texas offices from which witnesses may also

   travel. Maxell also contrasted these theoretical witnesses with the only identified third-party

   witness, Mr. Loudermilk, who lives in Marshall. Maxell notes that Mr. Loudermilk is undoubtedly
                                               Page 18 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page19
                                                             20ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       19 of 23
                                                                       PageID      8494
                                                                                    7995
                                     #: 7659


   important to this case because his testimony will be relevant to the relationship and

   communications between Hitachi Maxell and Apple. Maxell contends that Mr. Loudermilk will

   probably be the only third-party witness called at trial. As to its own witnesses, Maxell contends

   that its own relevant witnesses, including specifically Kenji Nakamura, regularly travel to this

   district as part of their duties with respect to MRDA.

          Apple disputes the importance of Mr. Loudermilk and maintains that NDCA is more

   convenient for Maxell’s own witnesses. Moreover, Apple argues that Maxell cannot rely on

   MRDA, a wholly-owned subsidiary of Maxell, to justify its venue choice.

          As is often the case in the convenience analysis, the Court must work with an incomplete

   record. Apple is easily able to identify its own employee-witnesses, and for those 12 witnesses,

   NCDA is more convenient than the Eastern District of Texas. Maxell, as plaintiff in a patent case,

   has few of its own employee-witnesses.

          As for willing third-party witnesses, the record is even more speculative. Apple contends

   that these witnesses are closer to NDCA, whereas Maxell contends they may be closer to EDTX.

   “This demonstrates why there is a need to specifically identify witnesses, to the best of a party’s

   ability, in their motion to transfer.” Virginia Innovation Scis., Inc. v. Amazon.com, Inc., No. 4:18-

   CV-474, 2019 WL 3082314, at *20 (E.D. Tex. July 15, 2019) (citing Seven Networks, 2018 WL

   4026760, at *4). However, “given that this Court has already considered those unwilling third

   party witnesses in its consideration of the second factor, it would be improper to include them in

   consideration of the third private interest factor: ‘the cost of attendance for willing witnesses.’ ”

   Seven Networks, 2018 WL 4026760, at *10 (quoting Volkswagen I, 371 F.3d at 203 (emphasis

   added) (citation omitted)).




                                              Page 19 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page20
                                                             21ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       20 of 23
                                                                       PageID      8495
                                                                                    7996
                                     #: 7660


          As to the witnesses located in Japan, “because these witnesses would have to travel a

   significant distance regardless of whether they have to travel to the [NDCA] Courthouse or

   [Texarkana] Courthouse, the Court does not consider their location.” Virginia Innovation, 2019

   WL 3082314, at *20 (citing In re Genentech, Inc., 566 F.3d at 1343–44).

          Thus, the Court has identified and considered the following in evaluating this factor: a

   single willing third-party witness, Mr. Loudermilk, Apple’s 12 specifically identified witnesses

   and Kenji Nakamura, a Maxell employee.

          As noted above, “[w]hile the Court must consider the convenience of both the party and

   non-party witnesses, it is the convenience of non-party witnesses that is the more important factor

   and is accorded greater weight in a transfer of venue analysis.” Godo Kaisha IP Bridge 1 v.

   Broadcom Ltd., No. 2:16-cv-0134-JRG-RSP, 2017 WL 750290, at *5, (E.D. Tex. Feb. 27, 2017)

   (citations omitted); see also Frito-Lay N. Am., Inc. v. Medallion Foods, Inc., 867 F. Supp. 2d 859,

   870–71 (E.D. Tex. 2012) (“[I]t is the convenience of non-party witnesses, rather than of party

   witnesses, that is more important and accorded greater weight in a transfer of venue analysis.”)

   (citation omitted). The inconvenience experienced by the foreign party-based witnesses are of

   little weight. Virginia Innovation, 2019 WL 3082314, at *20 (citing In re Genentech, Inc., 566

   F.3d at 1343–44). The 12 California party-based witnesses weigh in favor of transfer due to the

   varied topics which the Apple witnesses are expected to address. Mr. Loudermilk’s non-party

   status and the inconvenience he would face attending a trial in NDCA when compared to this

   district weighs heavily against transfer. Ultimately, this factor weighs slightly in favor of transfer.

                  4.      Other Practical Problems

          “Practical problems include those that are rationally based on judicial economy.” Eolas

   Technologies, Inc. v. Adobe Sys., Inc., 6:09-CV-446, 2010 WL 3835762 (E.D. Tex. Sept. 28,

   2010), aff’d, In re Google, Inc., 412 F. App’x. 295 (Fed. Cir. 2011). “[T]he existence of
                                               Page 20 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20  Page
                                                        Page21
                                                             22ofof
                                              * Filed 01/03/20
                                              01/15/20            2324PageID
                                                                 Page         #:#:PageID
                                                                       21 of 23
                                                                       PageID      8496
                                                                                    7997
                                     #: 7661


   duplicative suits involving the same or similar issues may create practical difficulties that will

   weigh heavily in favor or against transfer.” Id.; see also Volkswagen II, 566 F.3d at 1351 (“ ‘[T]o

   permit a situation in which two cases involving precisely the same issues are simultaneously

   pending in different District Court leads to the wastefulness of time, energy and money that § 1404

   was designed to prevent.’ ”) (quoting Continental Grain Co. v. The FBL-585, 364 U.S. 19, 26

   (1960)). Based on the experience gained in the prior cases involving Maxell and the Asserted

   Patents, the Court has some familiarity with the Asserted Patents and the accused technologies. It

   does not appear that NDCA has any experience with these patents. Accordingly, this factor weighs

   slightly against transfer. See Realtime Data LLC v. Dropbox, Inc., No. 6:15-CV-465-RWS-JDL,

   2016 WL 153860, at *5 (E.D. Tex. Jan. 12, 2016).

              D.       Public Interest Factors

              As explained supra, the public factors include: “(1) the administrative difficulties flowing

   from court congestion; (2) the local interest in having localized interests decided at home; (3) the

   familiarity of the forum with the law that will govern the case; and (4) the avoidance of

   unnecessary problems of conflict of laws of the application of foreign law.” Volkswagen I, 371

   F.3d at 203 (citing Piper Aircraft, 454 U.S. at 241 n.6).

                       1.       Court Congestion

              “To the extent that court congestion is relevant, the speed with which a case can come to

   trial and be resolved may be a factor” in the transfer analysis. In re Genentech, 566 F.3d at 1347.

   This factor is the most speculative, and the speed of the transferee district court should not alone

   outweigh the other factors. Id. Time to trial in this district is significantly quicker than NDCA—

   16.8 months versus 22.8 months. 9 Accordingly, this factor weighs against transfer.



   9
       https://www.uscourts.gov/sites/default/files/data_tables/fcms_na_distprofile0930.2019.pdf.

                                                       Page 21 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191* Filed
                                 183-1  Filed01/22/20   Page
                                                         Page2223ofof
                                                  Filed 01/03/20
                                              01/15/20              2324PageID
                                                                   Page         #:#:PageID
                                                                         22 of 23
                                                                         PageID      8497
                                                                                      7998
                                     #: 7662


                  2.      Local Interest

           “The Court must also consider local interest in the litigation because ‘[j]ury duty is a burden

   that ought not to be imposed upon the people of a community which has no relation to the

   litigation.’ ” Mears Techs., Inc. v. Finisar Corp., No. 2:13-CV-376-JRG, 2014 WL 1652603, at

   *4 (E.D. Tex. Apr. 24, 2014) (quoting Volkswagen I, 371 F.3d at 206).

           Apple contends that NDCA has a strong local interest in this case based on Apple’s

   headquarters in the district and the employees based there. Maxell contends that Apple overstates

   the balance of interests. According to Maxell, the location of Apple’s headquarters only slightly

   favors transfer in a patents case, but Apple’s partially taxpayer funded facility in Austin and

   Maxell’s business in this district—which will be affected by the validity of the Asserted Patents—

   disfavor transfer.

           Typically, patent cases concerning nationally sold products do not include any particular

   localized interests. See In re TS Tech USA Corp., 551 F.3d 1315, 1321 (Fed. Cir. 2008). The

   community of NDCA has an interest in Apple, which has been headquartered there for more than

   40 years. But the taxpayers of this district also have an interest in the projects they help fund.

   Papst Licensing, 2016 U.S. Dist. LEXIS 177687, at *20. The residents of this district also have

   significant interest in companies conducting research in this district based on the Asserted Patents.

   Further, significant acts, including the design and manufacture of some accused products and their

   components, occur in Texas. See Mears Techs., 2014 WL 1652603, at *4. Accordingly, this factor

   is neutral.

                  3.      Familiarity of the Forum with Law

           “Patent claims are governed by federal law, and as such both [courts are] capable of

   applying patent law to infringement claims.” See In re TS Tech, 551 F.3d at 1320 (quotes omitted).



                                               Page 22 of 23
 Case5:19-cv-00036-RWS
Case
Case  5:19-cv-00036-RWS Document
     5:19-cv-00036-RWS   Document171
                        Document  191*SEALED*
                                 183-1  Filed
                                         Filed01/22/20   Page
                                                          Page2324ofof
                                                   Filed 01/03/20
                                               01/15/20              2324PageID
                                                                    Page         #:#:PageID
                                                                          23 of 23
                                                                          PageID      8498
                                                                                       7999
                                     #: 7663


   As discussed above, the Confidentiality Agreement has no applicability to the claims of this case.

   Accordingly, this factor is neutral as well. Id.

                  4.      Unnecessary Problems of Conflict of Laws

          The parties agree that this factor is neutral.

   IV.    Conclusion

          In sum, one public interest factor weighs against transfer, one private interest factor weighs

   slightly against transfer and one private interest factors weighs slightly in favor of transfer. On

   this record, Apple has not established that NDCA is clearly more convenient than this district.

   Accordingly, Apple’s Motion to Transfer (Docket No. 57) is DENIED. Apple’s Motion to Stay

   Pending Resolution of Its Motion to Transfer (Docket No. 97) is DENIED-AS-MOOT.


           So ORDERED and SIGNED this 3rd day of January, 2020.




                                                               ____________________________________
                                                               _________________________________________
                                                               ROBERT W. SCHROEDER III
                                                               UNITED STATES DISTRICT JUDGE




                                              Page 23 of 23
